United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Appleton, WI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1151
Issued: September 29, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

On April 21, 2014 appellant filed a timely appeal from a February 28, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP).
Appellant, then a 62-year-old city mail carrier, filed a Form CA-1, claim for
compensation for traumatic injury. The form did not contain a description of the injury for
which she was claiming compensation, and noted that the cause of her injury was unknown. She
stated that the injury occurred on December 9, 2013. The employing establishment noted that
appellant stopped work on December 20, 2013. It also noted that this claim was not for a
traumatic injury, and that the form submitted should have been a Form CA-2 claim for
occupational disease.
With her claim, appellant submitted two documents containing recommendations on
returning to work, signed by a nurse practitioner. She also submitted a report signed by a
physical therapist.
By letter dated January 29, 2014, OWCP asked appellant to submit additional evidence in
support of her claim. It noted that she had not submitted sufficient evidence to establish that she
actually experienced an incident or employment factor alleged to have caused injury, and that
she had not provided a diagnosis of a condition from a physician or a physician’s opinion as to

how her injury resulted in the condition diagnosed. OWCP also requested that appellant clarify
as to whether she was claiming an occupational disease or a traumatic injury.
Appellant submitted three reports signed by a nurse practitioner. She also submitted
another document containing recommendations on returning to work and transcription notes
dated January 28, 2014, signed by the same nurse.
In a report dated February 10, 2014, Dr. David C. Ritzow, a Board-certified orthopedist,
diagnosed appellant with right foot plantar fasciitis. He stated that appellant was seen on that
day for her right foot, and that she had noted improvement in her symptoms. Dr. Ritzow
submitted a document containing his recommendations on appellant’s return to work, noting a
date of injury of December 9, 2013. He checked a box indicating that the injury was workrelated and provided diagnoses of right foot plantar fasciitis, mild tendinitis anterior to the tibial
tendon, mild synovitis and an unnamed condition of the flexor halluces longus (FHL).
By letter dated February 24, 2014, appellant responded to OWCP’s inquiries. She
explained that on December 9, 2013 she went to work at the employing establishment to perform
her eight-mile walking route. Appellant noted that it was snowing on that day, and that she wore
boots. After three hours of walking, her right foot began to hurt. She stated that she did not step
incorrectly or fall, but that she had been walking in the same manner that she usually did.
Appellant noted that she had never had any problems with her feet before other than that they
were tired at the end of the day. She took her boots off and put on tennis shoes, which did not
help with the pain. The next day, appellant stated that she saw a physician in order to determine
the nature of the pain, who told her that she had a bone spur and to take over-the-counter pain
medication. Appellant continued to work for the next two weeks. On December 19, 2013 her
foot became so sore that she could not finish her route. The next day, she saw Dr. Ritzow,
whose assistant told her that her injury appeared to be a stress fracture. Appellant stated that she
had an magnetic resonance imaging scan, which determined that she had tendinitis, and attended
physical therapy. She explained that her claim was originally filed as a traumatic injury because
she thought it was a stress fracture, but that as her diagnosis was tendinitis, it should have been
submitted as an occupational disease claim.
By decision dated February 28, 2014, OWCP denied appellant’s claim. It found that she
had not identified a cause of injury, and that the medical evidence was insufficient to establish
that a diagnosed condition was causally related to an injury. OWCP noted that the evidence
received from appellant included return to work slips and a report signed by a nurse, physical
therapy notes and Dr. Ritzow’s February 10, 2014 report.
The Board has held that OWCP must review all evidence submitted by a claimant and
received by it prior to the issuance of a final decision, including evidence received on the date of
the decision.1 Since Board decisions are final as to the subject matter appealed,2 it is crucial that
all of the evidence relevant to that subject matter, which was properly submitted to OWCP prior

1

Linda Johnson, 45 ECAB 439 (1994).

2

20 C.F.R. § 501.6(c).

2

to the time of issuance of its final decision, be addressed by OWCP.3 In its February 28, 2014
decision, OWCP did not consider appellant’s February 24, 2014 statement responding to its
inquiries, which was received on February 28, 2014. As OWCP failed to address all the relevant
evidence of record at the time it issued its February 28, 2014 decision, the case is remanded for a
proper review of the evidence and issuance of an appropriate final decision.4
IT IS HEREBY ORDERED THAT the February 28, 2014 decision of the Office of
Workers’ Compensation Programs is set aside, and the case record remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: September 29, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

William A. Couch, 41 ECAB 548 (1990).

4

See A.B., Docket No. 12-1907 (issued May 13, 2013).

3

